DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2A. Receipt is acknowledged of preliminary amended claims filed 5/6/21. Claims 1-78 have been cancelled and new claims 79-92 have been added. Claims 79-92 are pending of which claim 79 is the independent claim.
2B. This application is a continuation of U.S. Patent Application No. 16/321,791 filed
January 29, 2019, now US 11,020074, which is the U.S. national phase of PCT Application No. PCT/EP2017/069832 filed on August 4, 2017.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 5/13/21 was filed after the is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5. Claims 79-82, 84-88, 90-92 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levin et al. (US 20150327831; hereafter Levin).
Regarding claim 79, Levin discloses a method of imaging a region of interest in a patient by a medical imaging device for imaging a patient [Fig 1] supported by a patient support [14 in Fig 1], the medical imaging device comprising a gantry [12 in Fig 1] and a plurality of gamma detectors supported on the gantry [par 0025, 22 in Figs 5 and 6], the method comprising:
receiving an indication of the kind of image to be taken [par 0044, user input and type of procedure];
 receiving coordinates of at least one point of an outer surface of the patient, the support, or both the patient and the support [par 0045-0058, Figs 7-11]; 
determining at least one parameter affecting an arrangement of the gamma detectors in respect to the region of interest [par 0044-58], the at least one parameter comprises a plurality of gantry angles, based on the indication of the kind of image and the coordinates of the at least one point; and controlling the gamma detectors, the gantry, and/or the support in accordance with the at least one parameter determined [par 0044].

Regarding claim 80, Levin discloses the method of claim 79, and wherein the at least one parameter comprises a position of the support in respect to the gantry [par 0044].

Regarding claim 81, Levin discloses the method of claim 79, and further comprising determining, based on the indication of the kind of image to be taken and the coordinates of the at least one point, a dwelling time for each of said plurality of gantry angles [par 0030,0044,0055].
Regarding claim 82, Levin discloses the method of claim 79, and wherein the at least one parameter comprises a range of gantry angles [par 0044]. 

Regarding claim 84, Levin discloses the method of claim 79, and wherein each of said gamma detectors is mounted on an arm extendable from the gantry [par 0046].

Regarding claims 85 and 86, Levin discloses the method of claim 79, and wherein each of said gamma detectors is mounted on an arm extendable from the gantry so that the gamma detector may swivel in respect to the arm, and wherein the at least one parameter includes a swivel angle of the detector in respect to the arm for at least one of the detectors [par 0031, 33].

Regarding claims 87, 88, Levin discloses the method of claim 85, and at least one parameter includes a plurality of swivel angles, a range of swivel angles [par 0031, 33].

Regarding claim 90, Levin discloses the method of claim 79, and wherein the at least one parameter includes an amount of extension of at least one extendable arm connecting a gamma detector to the gantry [par 0033].

Regarding claims 91 and 92, Levin discloses the method of claim 79, and further comprising generating, based on the coordinates of the at least one point, a model of the outer surface of the patient, the support, or both the patient and the support, and determining the at least one parameter based on a location of the region of interest in respect to the model [par 0065].

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. Claims 83 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Chan et al. (US 5376796; hereafter Chan).

Regarding claims 83 and 89, Levin discloses the method of claim 79 and determining based on the indication of the kind of image to be taken and the coordinates of the at least one point [par 0044], but fails to explicitly disclose a pace for moving the gantry along the range of gantry angles and a pace for moving the detector along the range of swivel angles.
Chan teaches sweeping scans and a pace for moving the gantry along the range of gantry angles and a pace for moving the detector [col 6 lines 58 to col 7 line 27].
One of ordinary skill would recognize that using Chan’s teachings in Levin’s invention allows for longer detector times on portions of the patient’s tissues and organs that are thicker.
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10. Claims 79 -92 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-27 of U.S. Patent No. 11,020,074.
The two sets of claims are not identical, and a comparison of the two sets of claims is shown below, with the common portions highlighted.

US 11,020,074

16. A method of imaging a region of interest in a patient by a medical imaging device for imaging a patient supported by a patient support, the medical imaging device comprising a gantry and a plurality of gamma detectors supported on the gantry, the method comprising: receiving an indication of the kind of image to be taken; receiving coordinates of at least one point of an outer surface of the patient, the support, or both the patient and the support; determining a plurality of gantry angles based on the indication of the kind of image and the coordinates of the at least one point; and controlling the gamma detectors, the gantry, and/or the support in accordance with the plurality of gantry angles determined.



17. The method of claim 16, wherein a position of the support in respect to the gantry is also determined based on the indication of the kind of image and the coordinates of the at least one point.
18. The method of claim 16, further comprising determining, based on the indication of the kind of image to be taken and the coordinates of the at least one point, a respective dwelling time for each of said plurality of gantry angles.
19. The method of claim 16, wherein the plurality of gantry angles is determines determined as a range of gantry angles.

20. The method of claim 19, further comprising determining, based on the indication of the kind of image to be taken and the coordinates of the at least one point, a pace for moving the gantry along the range of gantry angles.
21. The method of claim 16, wherein each of said gamma detectors is mounted on an arm extendable from the gantry so that the gamma detector may swivel in respect to the arm.

22. The method of claim 21, wherein a swivel angle of a detector in respect to the arm is also determined based on the indication of the kind of image and the coordinates of the at least one point.
23. The method of claim 22, wherein a plurality of swivel angles of a detector in respect to the arm for at least one of the detectors is also determined based on the indication of the kind of image and the coordinates of the at least one point.
24. The method of claim 23, wherein the plurality of swivel angles includes a range of swivel angles.
25. The method of claim 24, further comprising determining, based on the indication of the kind of image and the coordinates of the at least one point, a pace for moving the detector along the range of swivel angles.
26. The method of claim 16, wherein an amount of extension of at least one extendable arm connecting a gamma detector to the gantry is also determined based on the indication of the kind of image and the coordinates of the at least one point.
27. The method of claim 16, further comprising generating, based on the coordinates of the at least one point, a model of the outer surface of the patient, the support, or both the patient and the support, and determining the plurality of gantry angles based on a location of the region of interest in respect to the model of the outer surface of the patient and/or support.

Instant invention

79. A method of imaging a region of interest in a patient by a medical imaging device for imaging a patient supported by a patient support, the medical imaging device comprising a gantry and a plurality of gamma detectors supported on the gantry, the method comprising: receiving an indication of the kind of image to be taken; receiving coordinates of at least one point of an outer surface of the patient, the support, or both the patient and the support; determining at least one parameter affecting an arrangement of the gamma detectors in respect to the region of interest, the at least one parameter comprises a plurality of gantry angles, based on the indication of the kind of image and the coordinates of the at least one point; and controlling the gamma detectors, the gantry, and/or the support in accordance with the at least one parameter determined.
80. The method of claim 79, wherein the at least one parameter comprises a position of the support in respect to the gantry.


81. The method of claim 79, further comprising determining, based on the indication of the kind of image to be taken and the coordinates of the at least one point, a dwelling time for each of said plurality of gantry angles.
82. The method of claim 79, wherein the at least one parameter comprises a range of gantry angles.

83. The method of claim 82, further comprising determining, based on the indication of the kind of image to be taken and the coordinates of the at least one point, a pace for moving the gantry along the range of gantry angles.
84. The method of claim 79, wherein each of said gamma detectors is mounted on an arm extendable from the gantry.

85. The method of claim 79, wherein each of said gamma detectors is mounted on an arm extendable from the gantry so that the gamma detector may swivel in respect to the arm.


86. The method of claim 85, wherein the at least one parameter includes a swivel angle of the detector in respect to the arm for at least one of the detectors.

87. The method of claim 86, wherein the at least one parameter includes a plurality of swivel angles of the detector in respect to the arm for at least one of the detectors.
88. The method of claim 86, wherein the at least one parameter includes a range of swivel angles of the detector in respect to the arm for at least one of the detectors.

89. The method of claim 88, further comprising determining, based on the indication of the kind of image and the coordinates of the at least one point, a pace for moving the detector along the range of swivel angles.

90. The method of claim 79, wherein the at least one parameter includes an amount of extension of at least one extendable arm connecting a gamma detector to the gantry.
91. The method of claim 79, further comprising generating, based on the coordinates of the at least one point, a model of the outer surface of the patient, the support, or both the patient and the support, and determining the at least one parameter based on a location of the region of interest in respect to the model.
92. The method of claim 91, comprising determining the at least one parameter affecting the arrangement of the gamma detectors in respect to the region of interest based on a location of the region of interest in respect to the model of the outer surface of the patient and/or support.




As can be seen, in the instant invention, the at least one parameter comprises a plurality of gantry angles, while in US 11,020,074, the control of the detector based on a plurality of gantry angles has already been patented. Hence an ODP rejection is being issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MEENAKSHI S SAHU/Examiner, Art Unit 2884